DETAILED ACTION
This communication is responsive to the Amendment filed July 5, 2022.  Claims 1, 2, 4-12, and 14-20 are currently pending.  Claims 1, 2, 4-9, and 14-19 are under examination.
The rejections of claims 1, 2, 4-9, and 14-19 under 35 USC 112(b) and/or (d) set forth in the Office Action dated May 4, 2022 are WITHDRAWN due to Applicant’s responsive amendments.
The rejections of claims 1, 2, 4-9, and 14-19 under an obvious-type non-statutory double patenting analysis set forth in the May 4 Office Action are WITHDRAWN to Applicant’s filing a responsive terminal disclaimer.
Previously non-elected claims 10-12 and 20 are CANCELED via the examiner’s amendment set forth below.
Claims 1, 2, 4-9, and 14-19 are ALLOWED.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-12 and 20 directed to invention non-elected without traverse.  Accordingly, claims 10-12 and 20 have been cancelled via examiner’s amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Previously non-elected claims 10-12 and 20 are canceled.

Terminal Disclaimer
The terminal disclaimer filed on July 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,021,550 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 2, 4-9, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowed over the closest prior art reference, Oishi (WO 2015/190072).  Oishi teaches a process of making a multicomponent copolymer by first adding only a non-conjugated olefin compound and an aromatic vinyl compound to the reactor, along with a catalyst.  There is no inclusion of any portion of the recited conjugated diene compound.  Further, Oishi teaches that it becomes difficult to polymerize the non-conjugated olefin and/or aromatic vinyl compound in the presence of a conjugated diene compound.  In other words, there is no motivation in Oishi to add a portion of the conjugated diene monomer to the reactor because it would interfere with the polymerization.  There is no other prior art of record that teaches the claimed method or renders it obvious.  Thus, claims 1, 2, 4-9, and 14-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763